Name: Commission Regulation (EEC) No 712/77 of 4 April 1977 amending the Annex to Regulation (EEC) No 2518/70 as regards the fixing of the representative wholesale markets or ports for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 87/ 14 5. 4. 77Official Journal of the European Communities COMMISSION REGULATION (EEC) No 712/77 of 4 April 1977 amending the Annex to Regulation (EEC) No 2518/70 as regards the fixing of the representative wholesale markets or ports for fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( J ), as amended by Regulation (EEC) No 2429/76 (2 ), and in particular Article 10 (3) thereof, Whereas the wholesale markets and ports in Member States to be regarded as representative for a specific product should be those where a significant propor ­ tion thereof is marketed ; Whereas the list of representative wholesale markets or ports was laid down in Commission Regulation (EEC) No 2518/70 of 10 December 1970 on price recording and fixing the list of representative whole ­ sale markets or ports for fishery products (3), as last amended by Regulation (EEC) No 1 244/75 (4); Whereas, because of the changes which have occurred on Community markets, it is necessary to add to the list of representative wholesale markets or ports certain ports at which significant quantities of mack ­ erel , anchovies, sardines, shrimps, sea bxeam, squid, cuttlefish and octopus are landed and to delete the ports of Formia, Naples and Rimini from the afore ­ said list ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Part I (2), (8 ) and (9) of the Annex to Regulation (EEC) No 2518 /70 is amended to read as follows : 2 . Sardines the combined markets of the combined markets of the combined markets of the combined markets of 8 . Mackerel the combined markets of Ancona/Cesenatico Chioggia/Porto Garibaldi La Turballe/Le Croisic Livorno/Viareggio Marseille Molfetta Port-Vendres Trapani Boulogne-s-mer Concarneau Hirtshals/Skagen IJmuiden Killybegs Mallaig Newlyn Plymouth Ancona/Pescara/Cesenatico Bayonne/St-Jean-de-Luz Chioggia/Porto Garibaldi Collioure/Port-Vendres Elba/Livorno/Viareggio Pozzuoli Tropani '. 9 . Anchovies the combined markets of the combined markets of the combined markets of the combined markets of the combined markets of (') OJ No L 20 , 28 . I. 1976 , p. 1 . ( 2 ) OJ No L 276 , 7 . 10 . 1976, p. 5 . (  ') OJ No L 271 , 15 . 12 . 1970 , p. 15 . (*) OJ No L 125, 16 . 5 . 1975 , p. 20 . 5 . 4. 77 Official Journal of the European Communities No L 87/ 15 Article 2 Part II of the Annex to Regulation (EEC) No 2518/70 is amended to read as follows ' II . Products listed in Annex I C to Regulation (EEC) No 100/76 Shrimps of the genus Crangon the combined markets of Cuxhaven Dorum Spieka Wremen Den Oever Husum Zeebrugge'. Article 3 Part III of the Annex to Regulation (EEC) No 2518/70 is ' III . Products listed in Annex II to Regulation (EEC) 1 . Sardines the combined markets of the combined markets of amended to read as follows : No 100/76 Concarneau/Douarnenez Bayonne/St-Jean-de-Luz Anzio Bari San Benedetto del Tronto Anzio Bari San Benedetto del Tronto Anzio Bari San Benedetto del Tronto 2. Sea bream of the species Dentex dentex and Pagellus 3 . Squid (Loligo spp, Omnastrephes sagit ­ tatus, Todarodes sagit ­ tatus, Illex coindetti) 4 . Cuttlefish of the species Sepia offici ­ nalis , Rossia , macro ­ soma, Sepiola ronde ­ leti 5 . Octopus Anzio Bari San Benedetto del Tronto'. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 April 1977. For the Commission Finn GUNDELACH Vice-President